Dismissed and Memorandum Opinion filed November 5, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00744-CV

      ANTONIO VALDEZ AND MARIA LUISA VALDEZ, Appellants

                                        V.

     BEATRICE MOSTI VALDEZ AND WELLS FARGO BANK, N.A.,
                         Appellees

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-199126

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 1, 2015. The notice of appeal
was filed August 31, 2015. To date, our records show that appellants have not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207.
      On October 6, 2015, this court ordered appellants to pay the appellate filing
fee on or before October 21, 2015, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.




                                         2